     Case: 4:20-mc-00446-SRC Doc. #: 1 Filed: 06/25/20 Page: 1 of 3 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

iFinex Inc.,                                )
                                            )
               Applicant,                   )
v.                                          )
                                            )       Case No.:
Enterprise Bank & Trust,                    )
                                            )
               Respondent.                  )

 EX PARTE APPLICATION TO CONDUCT DISCOVERY PURSUANT TO 28 U.S.C. §
            1782 MEMORANDUM OF POINTS AND AUTHORITIES

        Applicant iFinex Inc. (“iFinex” or “Applicant”), by and through its undersigned

attorneys, hereby moves the Court for expedited consideration of this Application, pursuant to 28

U.S.C. § 1782, directing Enterprise Bank & Trust (“Enterprise”), located in Clayton, Missouri,

to produce documents and information for use in proceedings in foreign tribunals in Poland,

Portugal, and the United Kingdom (“Foreign Actions”) in accordance with the subpoena

attached herein. Applicant respectfully requests that this Court order that the documents shall be

produced at Armstrong Teasdale, LLP, 7700 Forsyth Blvd., Suite 1800, St. Louis, Missouri

63105, unless otherwise agreed by the parties, by July 30, 2020.

        In further support of this Application, Applicant submits simultaneously herewith its

Memorandum of Law and its Declaration of Giancarlo Devasini, attached to the Memorandum of

Law as Exhibit 1.

        28 U.S.C. §1782(a) provides:

        The district court of the district in which a person resides or is found may order
        him to give his testimony or statement or to produce a document or other thing for
        use in a proceeding in a foreign or international tribunal. The order may be made
        pursuant to ... the application of any interested person…




                                                1
   Case: 4:20-mc-00446-SRC Doc. #: 1 Filed: 06/25/20 Page: 2 of 3 PageID #: 2




Section 1782 has “broad applicability” to foreign litigation.       In re Application of Gianoli

Aldunate, 3 F.3d 54, 57 (2d Cir. 1993). This Application fulfills all the requirements set forth in

section 1782. First, Enterprise is present in the Eastern District of Missouri and is doing business

in St. Louis and Clayton, Missouri. Second, the discovery Respondent seeks is narrowly tailored

to obtain information relevant to the central issues in the Foreign Actions. Third, iFinex is an

“interested person” because it is a party to the Foreign Actions. Accordingly, this Application

complies with all the necessary elements of 28 U.S.C. §1782(a).

                                         CONCLUSION

       Based on the foregoing, Applicant respectfully requests that this Court grant the instant

Application in its entirety and authorize Applicant to serve the subpoena attached hereto as

Exhibit 1.



Dated: June 25, 2020                  /s/ Christopher R. LaRose
                                      Christopher R. LaRose (#59612MO)
                                      Abigail L. Twenter (#69397MO)
                                      ARMSTRONG TEASDALE LLP
                                      7700 Forsyth Blvd.
                                      Suite 1800
                                      St. Louis, MO 63105
                                      Telephone: (314) 621-5070
                                      Facsimile: (314) 621-5065
                                      clarose@atllp.com
                                      atwenter@atllp.com

                                      Michael Jason Lee, Esq. (CA State Bar No. 206110)
                                      LAW OFFICES OF MICHAEL JASON LEE, APLC
                                      4660 La Jolla Village Drive, Suite 100
                                      San Diego, California 92122
                                      Telephone: (858) 550-9984
                                      Facsimile: (858) 550-9985
                                      michael@mjllaw.com




                                                 2
   Case: 4:20-mc-00446-SRC Doc. #: 1 Filed: 06/25/20 Page: 3 of 3 PageID #: 3




                                          Christopher J. Beal, Esq. (CA State Bar No. 216579)
                                          DILLON MILLER & AHUJA, LLP
                                          5872 Owens Avenue, Suite 200
                                          Carlsbad, California 92008
                                          Telephone: (858) 587-1800
                                          Facsimile: (858) 587-2587
                                          cbeal@dmalaw.com

                                          Attorneys for Applicant, iFinex Inc.


                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on June 25, 2020, a copy of the foregoing was filed

electronically with the Clerk of the Court to be served via operation of the Court’s electronic

filing system to all counsel of record.

                                                 /s/ Christopher R. LaRose
                                                 Christopher R. LaRose (#59612MO)




                                                    3
